OPINION
By THE COURT:
Submitted on motion of appellees, the Village of Fairfield, Ohio, and the Village of Osborn, Ohio, to dismiss the appeal on questions of law and fact and to retain it on questions of law only, and that the period of time for filing briefs as *480provided by Rule VII of this court be shortened in order to expedite and advance the cause on the trial docket.
The cause was submitted, determined and judgment entered on the pleadings, agreed stipulation of facts and supplemental stipulation of facts. The issue was one of law only. The appeal therefore comes under the principle announced in LeMaistre, Admr., Warner, Admx., Appellant v. Clark, Appellee, 142 Oh St 1. The appeal on questions of law and fact should be dismissed and the appeal proceed as upon' questions of law only. It will be so ordered.
Inasmuch as the facts are agreed and are immediately available to counsel for appellants, it will be ordered that ten days be granted to appellants to prepare their record for presentation to the Trial Court for settlement and allowance, the time to begin to run from the date that the opinion of the court upon this motion is journalized, Goyert & Vogel v. Eicher, Admr., et al., 70 Oh St p. 30, appellants to be giVen three days after settlement and allowance of the bill in which to file it in this court and ten days thereafter within which to file briefs, appellees, ten days for answer briefs, and appellants, five days thereafter for reply briefs if it is desired to file such briefs.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
SUBMITTED UPON AN AGREED STATEMENT OF FACTS
No. 511. Decided September 29, 1949.
By THE COURT.
This is a law appeal submitted to the Court upon an agreed statement of facts. We have carefully examined the record and briefs of counsel and have come to the same conclusion as the trial court. Judge McDowell, in a well-considered opinion, has, we think, correctly stated the law applicable-to the facts presented, the determination being based upon the fact that all monies had been expended prior to the beginning of the action and that the election would not constitute a fraud upon the electors. Under these circumstances-a court of equity can grant no relief.
Finding- no error in the record, the judgment is ordered, affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.